Title: To George Washington from Robert Dinwiddie, 13 July 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg July 13th 1757

I recd Yrs of 27th Ulto—As to Mr Gun, if he rejects Lieutt’s Pay, I shall not give him more, & I hear he is come down the Country.
I wrote You pretty fully by Jenkins to which be refer’d. I now send You 400 Arms, which with those You have will be sufficient to Arm the Draughts &ca. they come under the Care of Serjeant Fent, who appears to me to be a deserving Young Man, I therefore desire You to give him an Ensigns Commission. I now send You sixteen Blank Commissions to be fill’d up for Subalterns according to their Merit, which You must be a better Judge of than I. As I have not a Return of the Draug[ht]s from each County, I cannot tell their Numbers, but hope they are at least sufficient to compleat the eight Compas. remaing in the Country; if enough for twelve Companies, that is, ten here besides those gone to So. Carolina, write me, & Yr Opinion who shd have Capt.’s Commiss[ion]s.
And after You have compleated The Compa[nies] to 100 Men each in Rank & file, I desire You to detach sufficient to Augusta, agreeable to the Disposition made by Ld Loudoun; but as I remember, You thot some other Places more proper (than were there determin’d on) for covering that Frontier. I refer that to You; & I think an Officer shou’d be sent there to supervise the whole; if You think Majr Lewis a proper Person for that

Service I agree to it—And the Men remaing with You, You are to dispose of them in the most eligible Method for the Service & Protectn of the Inhabitants reserving sufficient to finish Fort Loudoun.
I wonder You did not send me Copy of Colo. Stanwix’s Lr to You. I acknowledge I am surpriz’d at the long Time the Fort has been a buildg & hope You will with all possible Dispatch complete it.
I hope before this You have all the Draughts at Fort Loudoun, & put them in proper Order, after which read the Articles of War at the head of each Company—I observe what You write about the Militia, their refractory Temper & not coming up properly provided according to Law, which I shall particularly notice when they come to be paid; I think You had ⟨mutilated⟩ Militia from Prince Wm, but I doubt not before this You have sent them all Home.
I approve of Yr delivering some of the Ammunition to the poor Inhabitants, as I doubt not Yr frugality on that Head—I read Dr Ross’s Letter in regard to the Provisions deliver’d Ct. Dagworthy at Ft Cumberland[.] I have wrote fully to Govr Sharpe on that Head; there can be no Objection to their replacing the other Species at Ft Loudoun, that they do not find Fault with, & that of the Beef to be adjusted afterwards which You are to insist on.
I believe the Treasr sent up 2000£ to pay the ⟨D⟩raughts, as he had my Warrant for that Sum, which was suppos’d here to be sufficient. I know not what may be wanting to pay the Demands with You, on that Head You shou’d be more explicit—Mr Boyd had 6000 to pay the Arrears of the Regiment which with 2000 formerly paid the two Compas. sent to So. Caro. I understood from him wou’d pay the Arrears, & 4000 for Provisions; if deficient You shd write how much, at same Time I think he had all that was sign’d.
The Guns at Co. Hunters cannot be spar’d at present, but 14 Great Guns mounted at Fort Loudoun I think will make a good Defence. I have been much fatigued in geting Goods for the Inds. which I now send with Invo. under Cover to Mr Atkin, if he is gone open the Letter; & if he has appointed a Deputy deliver them to him; if Mr Gist is the Person I think he must have Capts. Pay; but Mr Atkin wrote me he expected Maryld to contribu⟨te⟩

to the Charge o[f] Presents &ca as it’s hard on this Country to be at the whole Expence—Whoever is left in trus⟨t⟩ by him must be particularly careful in keeping a⟨n⟩ exact Acct, to what Natn of Inds. & at what Times the Goods are given to them—Mr Atkin desir’d a Barrel of Powder & some Lead—which You are to supply.
It is not thot necessary to have a Commissy of Musters, as the Pay Mr must make a Return of the Men as he pays them.
You see the great Confidence I place in You which I hope You will discharge with Care & Probity. I remain Sir Your humble Servant

Robt Dinwiddie

